Case 18-27312        Doc 24     Filed 03/11/19     Entered 03/11/19 16:01:25          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 27312
         Alonzo Anderson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/28/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 11/06/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-27312            Doc 24           Filed 03/11/19    Entered 03/11/19 16:01:25             Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $105.78
           Less amount refunded to debtor                                  $100.07

 NET RECEIPTS:                                                                                                 $5.71


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $0.00
     Court Costs                                                                    $0.00
     Trustee Expenses & Compensation                                                $5.71
     Other                                                                          $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                             $5.71

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim         Claim       Principal       Int.
 Name                                         Class   Scheduled      Asserted      Allowed        Paid          Paid
 America's Financial Choice               Unsecured         193.24           NA           NA            0.00        0.00
 CHASE                                    Unsecured         156.95           NA           NA            0.00        0.00
 City of Chicago                          Priority          964.00           NA           NA            0.00        0.00
 City of Chicago - Dept of Finance        Priority          834.26           NA           NA            0.00        0.00
 City of Chicago Department of Revenue    Secured        1,355.00       1,355.00     1,355.00           0.00        0.00
 Credit One Bank                          Unsecured         610.43           NA           NA            0.00        0.00
 Fedloan Servicing                        Unsecured     20,938.00            NA           NA            0.00        0.00
 First Premier Bank                       Unsecured         676.00           NA           NA            0.00        0.00
 G & T Orthopaedics and Sports Medicine   Unsecured         690.00           NA           NA            0.00        0.00
 Orkin                                    Unsecured          78.00           NA           NA            0.00        0.00
 Razor Capital, LLC                       Unsecured         257.48           NA           NA            0.00        0.00
 SKO Brenner American, Inc.               Unsecured         229.76           NA           NA            0.00        0.00
 TCF National Bank                        Unsecured         169.13           NA           NA            0.00        0.00
 Union Auto Sales                         Priority          847.00           NA           NA            0.00        0.00
 Union Auto Sales                         Secured        1,238.00       1,331.00     1,331.00           0.00        0.00
 US Department of Education               Unsecured         328.61           NA           NA            0.00        0.00
 World Acceptance/Finance Corp            Unsecured         775.00           NA           NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-27312        Doc 24      Filed 03/11/19     Entered 03/11/19 16:01:25             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                     $0.00               $0.00             $0.00
       Debt Secured by Vehicle                            $2,686.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                           $2,686.00               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


 Disbursements:

         Expenses of Administration                                  $5.71
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                            $5.71


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
